This is an appeal by the defendant from a judgment obtained by the plaintiffs in the trial court in an action for damages. On the 10th day of April, 1942, a confession of error was filed which was joined in by the plaintiff in error and defendants in error, the same amounting to a stipulation that error was committed according to the allegations of the petition. In said confession of error application is made for a reversal and remanding of the cause to the trial court, with directions to set aside and hold for naught the judgment herein appealed from.
Upon the authority of In re Protest of Chicago, R.I.  P. Ry. Co., 164 Okla. 264, 23 P.2d 690, the cause is reversed and remanded to the trial court, with directions to set aside and hold for naught the judgment herein appealed from.
CORN, V.C.J., and RILEY, OSBORN, BAYLESS, DAVISON, and ARNOLD, JJ., concur. WELCH, C. J., and GIBSON and HURST, JJ., absent.